DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered. Claims 1-5,8-9,11-18 and 20-26 are pending and allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s representative, Jeffery Sharp on 06/18/2022.The application has been amended as follows: 
In the claims listing of 12/6/2021:
	Claim 11 in line 1, replace “10” with -------; “1”-------
	Claim 12 in line 1, replace “10” with -------; “1”-------

Reasons for Allowance
Claims 1-5,8-9,11-18 and 20-26 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-5,8-9,11-18 and 20-26are allowed because the prior art of record Mor in view of Nestec do not teach the limitations of amended claim 1. Claim 1 is directed to a shelf stable mousse “comprising (i) an aerated fat-free composition of a whipping agent, water and a sugar syrup, which composition is in admixture with (ii) at least one of a fat-containing substance; wherein the mousse has a water activity of less than 0.75, a hardness of less than 0.8N (measured as the force required to insert a probe to a depth of 7mm into the mousse), and a loss factor tan 6 value of greater than 0.95, wherein the absolute shear modulus G* is from 1-5k Pa wherein the whipping agent is a protein, wherein the whipping agent is present in an amount of from 0.6 to 1.5 wt% and wherein the mousse contains a fat-containing substance and this is present in the mousse in an amount of from 5-30 wt%.”. Prior art does not teach none of the prior art nougats, mallows and deserts exhibit the precise combination of low hardness, low absolute modulus and high loss factor tan 8 of the claims. While some of those products share one or two of those measures they differ with respect to the third. Alternatively, other products share one of the measures but differ with respect to the other two. Further, 20 recite a sequence and combination of steps which are different from those of Mor and Nestec but the result of 1) forming a fat-free nougat, 2) aerating the fat-free nougat to produce an aerated fat-free frappe and 3) mixing (folding) the fat-free frappe with a fat-containing substance to form a mousse produces a product with properties which are different from those of the prior art generally and from Mor and Nestec specifically. 
Also see applicant’s arguments and remarks regarding other prior art presented in applicant’s response of 12/6/2021 on pages 6-10, which are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791